DAUKSCH, Judge,
dissenting:
I respectfully dissent.
This is an appeal from a summary judgment in a personal injury case and the undisputed facts are that appellant was driving her car along an unfamiliar street in Orlando and as she rounded a curve her car left the roadway and struck a tree, injuring her. There are issues of fact; one of which is whether the city breached a duty to warn of a dangerous curve. Because issues of fact cannot be resolved by summary judgment, I would reverse the same. Wills v. Sears, Roebuck & Company, 351 So.2d 29 (Fla.1977); Holl v. Talcott, 191 So.2d 40 (Fla.1966).